          Case 2:19-cv-00020-NDF Document 23 Filed 11/05/19 Page 1 of 2




MARK A. KLAASSEN                                  Andrea L. Santarsiere, (WY Bar No. 7-5396)
United States Attorney                            CENTER FOR BIOLOGICAL DIVERSITY
Nicholas Vassallo (WY Bar No. 5-2443)             P.O. Box 469
Assistant United States Attorney                  Victor, ID 83455
P.O. Box 668                                      Telephone: 303-854-7748
Cheyenne, WY 82003                                asantarsiere@biologicaldiversity.org
Telephone: 307-772-2124
nick.vassallo@usdoj.gov                           Collette L. Adkins
                                                  MN Bar No. 035059X*
JEAN E. WILLIAMS                                  CENTER FOR BIOLOGICAL DIVERSITY
Deputy Assistant Attorney General                 P.O. Box 595
Environment and National Resources Division       Circle Pines, MN 55014-0595
Erika Norman, CA Bar # 268425*                    Telephone: 651-955-3821
Trial Attorney                                    cadkins@biologicaldiversity.org
Natural Resources Section
United States Department of Justice               Attorneys for Plaintiffs
150 M Street, NE, Suite 2.900
Washington, DC 20002
Telephone: 202-305-0475
Fax: 202-305-0506                                 *Granted admission pro hac vice
erika.norman@usdoj.gov

Attorneys for Defendants



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF WYOMING

CENTER FOR BIOLOGICAL DIVERSITY;              )
WESTERN WATERSHEDS PROJECT; and               )            Case No. 19-CV-20-F
WILDEARTH GUARDIANS;                          )
                                              )
              Plaintiffs,                     )         FIRST JOINT STATUS REPORT
                                              )
     v.                                       )
                                              )
USDA APHIS WILDLIFE SERVICES; JANET           )
L. BUCKNALL, Deputy Administrator, USDA       )
APHIS Wildlife Services;                      )
                                              )
              Defendants.                     )
          Case 2:19-cv-00020-NDF Document 23 Filed 11/05/19 Page 2 of 2




       Plaintiffs the Center for Biological Diversity, Western Watersheds Project, and WildEarth

Guardians and Defendants USDA APHIS Wildlife Services and Janet L. Bucknall in her official

capacity (together, “the Parties”) hereby submit this first periodic status report to the Court pursuant

to the Court’s August 8, 2019 Order dismissing the case with prejudice.

       Defendant USDA APHIS Wildlife Services is continuing to work towards completing a final

Environmental Assessment for Predator Damage Management in Wyoming by January 8, 2021.

There are currently no disputes regarding the Parties’ adherence to their obligations under the

Settlement Agreement. The Parties will provide a second status report in ninety days.

DATED: November 5, 2019
                                              RESPECTFULLY SUBMITTED,
                                             JEAN E. WILLIAMS
                                             Deputy Assistant Attorney General
                                             Environment and National Resources Division

                                              By: /s/ Erika Norman
                                                  ERIKA NORMAN
                                                  Trial Attorney
                                                  Natural Resources Section
                                                  U.S. Department of Justice

                                              MARK A. KLAASSEN
                                              United States Attorney

                                              By: /s/ Nicholas Vassallo
                                                  NICHOLAS VASSALLO
                                                  Assistant United States Attorney

                                               Counsel for Federal Defendants

                                              By: /s/ Collette Adkins, with permission
                                                  COLLETTE ADKINS
                                                  Center for Biological Diversity, Senior Attorney

                                              Counsel for Plaintiffs


                                                  1
